Citation Nr: 0007801
Decision Date: 03/23/00	Archive Date: 09/08/00

DOCKET NO. 96-45 706               DATE MAR 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary
disease (COPD) claimed as secondary to in-service asbestos
exposure.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from January 1948 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a July 1996 rating decision of the New Orleans,
Louisiana, Department of Veterans Affairs (VA) Regional Office
(RO), which denied entitlement to service connection for asbestosis
and COPD, claimed as resulting from in-service asbestos exposure.
In February 1998, the Board remanded this claim for @er
development. Upon remand, the RO granted service connection for
asbestosis/asbestosis pleural disease/asbestosis lung disease, and
assigned a 10 percent evaluation effective December 28, 1995. That
rating decision represented a full grant of the benefit sought,
i.e. service connection for asbestosis. As the veteran did not
express disagreement with the "down-stream" issue of the effective
date or the disability evaluation assigned to the RO's grant of
service connection, that matter is not before the Board. See
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an
appealed claim for service connection is granted during the
pendency of the appeal, a second notice of disagreement must
thereafter be timely filed to initiate appellate review of the
claim concerning the compensation level assigned for the
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir.
1997). However, in the February 1999 rating decision effectuating
the above, the RO continued to deny service connection for COPD and
that issue remains on appeal.

FINDING OF FACT

COPD was first shown many years after service and is not shown to
be the result of in-service asbestos exposure or otherwise related
to service.

2 -

CONCLUSION OF LAW

COPD was not incurred or aggravated as a result of active service.
38 U.S.C.A. 1110, 1131, 5107 (West 1991); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if pre-existing active service, was aggravated therein. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303. Service connection may also be granted
for a disease diagnosed after discharge, when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

VA has issued the following circular on asbestos-related diseases
which provides some guidelines for considering compensation claims
based on exposure to asbestos: Department of Veteran's Benefits,
Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related
Diseases (May 11, 1988) (hereinafter, "the DVB Circular of May
1988"). McGinty v. Brown, 4 Vet. App. 428,432 (1993). The
Department of Veterans' Benefits, VA, DVB Circular of May 1988
emphasizes that with asbestos-related disease, "the latent period
varies from 10 to 45 or more years between first exposure and
development of the disease."

Factual Background

The veteran served in the United States Navy from 1948 to 1953,
aboard Naval ships with duty assignments of boiler technician and
fire control technician. The Navy has classified certain
occupational specialties as being at risk for asbestos exposure;
boiler tender is listed as number four on a prepared list of Naval

- 3 -

assignments at the greatest risk for asbestos-related diseases.
Service medical records are negative for notation of any chronic
respiratory disorder.

The veteran has provided a post-service occupational history as a
deliveryman, heavy equipment operator and then as a repairman for
car and truck bumpers, without significant post-service exposure to
asbestos or toxic substances.

At the time of a VA examination in April 1962, chest x-ray was
negative.

In connection with a March 1967 VA examination the veteran reported
working at Hank's Construction as a foreman, since 1956. A chest x-
ray at that time revealed no pulmonary disease.

In connection with a VA examination performed in May 1976, the
veteran reported working for United Bumper Exchange since
approximately 1969 as a maintenance and general overhaul and repair
specialist. A chest x-ray at that time revealed no pulmonary
disease.

In August 1994, the veteran underwent comprehensive evaluation by
a pulmonary specialist, C. Waggenspack, M.D., FCCP. Dr. Waggenspack
noted the veteran's in- service asbestos exposure history as well
as the veteran's negative post-service occupational exposure
history, his age, and the fact that the veteran provided a history
of tobacco use since age 8 or 9. Dr. Waggenspack provided a medical
opinion based on examination, the veteran's history and an
accompanying B-reader certificate. (A "B reader" is one certified
by examination to read and grade asbestos films). The B reader
certificate indicates that the veteran's chest x-ray revealed
parenchymal abnormalities consistent with pneumoconiosis. The
veteran had small opacities and large opacities in his lungs. An X-
ray also revealed pleural abnormalities consistent with
pneumoconiosis: there was pleural thickening and pleural
calcification. Dr. Waggenspack opined that "without doubt [the
veteran] has the pleural changes of asbestos exposure." Dr.
Waggenspack stated that the veteran's pneumoconiosis was marginal
and that having considered "that all [the veteran's] changes might
be related to his tobacco and the ravages of age ... decided

- 4 -

that he did have mild, small, irregular densities of asbestosis. He
does have a small calcified area on his pericardium and a modest
degree of pleural plaques without calcification anywhere else."

Clinical records pertinent to treatment by Dr. Waggenspack are also
of record. In October 1994, Dr. Waggenspack noted that the veteran
was still smoking and advised the veteran that "if the incidence of
cancer in a non-smoking non-asbestos- exposed was one the incidence
in a non-asbestos-exposed smoker was 8 and the incidence of someone
who smoked and had asbestos exposure was at least 93."

A VA examination was conducted in February 1996. The report
includes a history of the veteran's in-service asbestos exposure
and notes his receipt of settlement monies from an asbestos
company, apparently based on asbestos exposure. The diagnoses were
a history of asbestosis with normal physical examination at that
time and COPD. X-rays at that time revealed bilateral mild pleural
thickening.

In a letter dated in September 1996, J. Leopard, III, M.D.,
associated with a family practice clinic, stated that the veteran
was seen by Dr. Waggenspack upon referral for what was felt to be
COPD, possibly secondary to asbestos exposure.

In statements dated in September 1996 and May 1997, Dr. Leopard
reported evaluation of the veteran and referral to Dr. Waggenspack
on January 3, 1994, "for what I felt was [COPD]; possibly secondary
to asbestos exposure."

In November 1997, the veteran was evaluated by R. Bryn, M.D., FCCP.
The impressions were asbestosis; probable obstructive airway
disease; and status post hernia repair. Chest x-rays revealed
scattered calcifications with some pleural thickening in the mid-
lung fields bilaterally and very minimal basilar interstitial
infiltrates.

The claims file contains a products liability settlement dated in
June 1995 between Babcock & Wilcox Company and Diamond Power
Specialty Corporation, and the veteran, based on damages allegedly
caused by exposure to asbestos-containing

5 -

products. In a letter dated in August 1998, the attorney's office
provided information to the effect that the veteran was awarded
settlement based on exposure between 1946 and 1953 to asbestos
while serving on United States Naval ships Hamner, Perkins and
Fibley.

Pursuant to the Board remand in February 1998, the RO obtained a VA
examination in January 1999 as to the veteran's pulmonary status.
The examiner noted a medical history to include the onset of
pulmonary symptoms in the late 1980s, which had worsened over the
years. The examiner also noted the veteran's military duties as a
ship fireman and boiler technician/repairman, with asbestos
exposure, and a post-service history in construction, without any
post-service asbestos exposure, except for a one-time boiler
installation. The examiner also noted the veteran's history of
smoking one and one-half to three packs of cigarettes a day for
most of his adult life. The examiner cited relevant data from
medical records dated in March 1990 and August 1994 and then
performed current examination, the results of which are shown in
the examination report. The examiner diagnosed asbestos lung
diseases of asbestos pleural disease and asbestosis, for which the
veteran has now been service-connected. The VA examiner also
diagnosed COPD, and stated that the veteran's "long history of
cigarette smoking is the most likely etiology of the chronic
obstructive lung disease."

In a statement received in April 1999, the veteran disagreed and
argued that his lung disease was caused by exposure to asbestos.

Analysis

The Board notes that the veteran's claim is well grounded within
the meaning of 38 U.S.C.A. 5107; he has presented a claim that is
plausible based on all the evidence. The Board is also satisfied
that all relevant and available facts have been properly developed.
The veteran has been examined by the VA in connection with his
claim and has not identified any additional, relevant evidence that
has not been requested or obtained. The Board finds all relevant
evidence necessary for an

6 -

equitable disposition of the appeal has been obtained, and no
further assistance is required to comply with the duty to assist
mandated by 38 U.S.C.A. 5107.

Service medical records do not show COPD. In fact, COPD is first
documented in the record in medical evidence dated decades after
the veteran's discharge from service. Although the veteran's
private physician, Dr. Leopard, who apparently is a family
practitioner, indicated that COPD was possibly related to asbestos
exposure, that opinion is not sufficient to establish service
connection. It does not appear that in arriving at that opinion Dr.
Leopard considered the veteran's smoking history in addition to his
asbestos exposure history. In any event, neither Dr. Bryn nor Dr.
Waggenspack, who evaluated the veteran for pulmonary disease and
are both chest disease specialists, confirmed a relationship
between COPD, as opposed to other lung disease, and asbestos
exposure.

The Board finds the VA opinion obtained in January 1999 more
probative than the above in that the examiner considered the
veteran's asbestos exposure and his smoking history. Additionally,
that examiner is a specialist in chest diseases, being a Fellow of
the American College of Chest Physicians (FCCP). Although the VA
examiner specifically diagnosed certain asbestos-related diseases,
he concluded that the veteran's long history of cigarette smoking
was the most likely etiology of COPD. The record contains no other
competent opinion liking COPD to asbestos exposure. Nor is there
any opinion otherwise relating COPD to the veteran's period of
service. The record does not reflect that the veteran possesses a
recognized degree of medical knowledge that would render his
opinions on medical diagnoses or etiology competent. Espiritu v.
Derwinski, 2 Vet. App. 492 (1992).

To deny a claim on its merits, the evidence must preponderate
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996),
citing Gilbert, 1 Vet. App. at 54. In this case, the preponderance
of the competent and probative medical evidence either offers no
opinion as to any relationship between COPD and in-service asbestos
exposure, or affirmatively links COPD to a cause other than
service. Accordingly, the evidence is not in equipoise, and the
veteran's claim is denied.

7 -

ORDER 

Service connection for COPD is denied.



JANE E. SHARP
Member, Board of Veterans' Appeals



- 8 -


